Case 1:20-cv-02486-UNA Document 4 Filed 10/06/20 Page 1 of 3

FILED

UNITED STATES DISTRICT COURT OCT -6 2020
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
Bankruptcy Courts
SHERRY LYNN DOW, )
)
Plaintiff, )
) Civil Action No. 1:20-cv-02486 (UNA)
Vv. )
)
DEBBIE STABENOW, ef al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The court will grant the in forma pauperis
application and dismiss the case pursuant to 28 USC. § 1915(e)(2)(B), by which the court is
required to dismiss a case “at any time” if it determines that the action is frivolous. Plaintiff has
also filed a motion for restraining order and preliminary injunction, which will be dented.

“A complaint must contain sufficient factual matter, accepted as true, to “state a claim to
relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Ail.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks ‘an arguable basis either in
law or in fact” is frivolous, Neitzke v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly
abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,
1309 (D.C. Cir. 1981).

Plaintiff, a resident of Lapeer, Michigan, brings suit against numerous defendants, ranging
between federal agencies, private corporations, air force bases, movie studios, and the United
Nations. The prolix complaint alleges that, in 2016, on her way to a job interview in Washington
state, and on other occasions in both Idaho and Michigan, plaintiff was “targeted by U.S. and

foreign militarys’ [sic] intelligence surveillance, dangerous, lethal aeronautic weaponry.” She
Case 1:20-cv-02486-UNA Document 4 Filed 10/06/20 Page 2 of 3

further alleges that defendants “bundled weapons consist[ing] of ultra and infrasonic (multiple
intensity] communications, illegal interrogations, demeaning (foul) satanic content, and
pornography disgusting graphics.” She demands both money damages and equitable relief.

This court cannot exercise subject matter jurisdiction over a frivolous complaint. Hagans
v. Lavine, 415 U.S. 528, 536-37 (1974) (“Over the years, this Court has repeatedly held that the
federal courts are without power to entertain claims otherwise within their jurisdiction if they are
‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport
Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010
(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the
plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from
uncertain origins.”’).

A court may dismiss a complaint as frivolous “when the facts alleged rise to the level of
the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992), or
“postulatf[e] events and circumstances of a wholly fanciful kind,” Crisafi, 655 F.2d at 1307-08.
The instant complaint satisfies this standard. In addition to failing to state a claim for relief or
establish jurisdiction, the complaint is deemed frivolous on its face. Consequently, the complaint
and this case will be dismissed.

The motion for protective order and preliminary injunction advances the same incongruous
allegations, which do not warrant injunctive relief. ‘““The standard for issuance of the extraordinary
and drastic remedy of a temporary restraining order or a preliminary injunction is very high...
and by now very well established.” RCM Techs., Inc. v. Beacon Hill Staffing Grp., LLC, 502 F.
Supp. 2d 70, 72-3 (D.D.C. 2007) (internal quotation marks and citation omitted). Plaintiff abjectly

fails to meet this standard, and the motion for preliminary injunction is therefore denied.
Case 1:20-cv-02486-UNA Document 4 Filed 10/06/20 Page 3 of 3

A separate order accompanies this memorandum opinion.

Date: September 29, 2020 /s/
RUDOLPH CONTRERAS
United States District Judge

 
